Citation Nr: 0630127	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-42 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic left leg 
condition as secondary to service-connected disability of 
status post right tibia/fibula fracture with pain and 
stiffness of right knee.

2.  Entitlement to an increased rating for low back pain, 
status post spinal anesthesia, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased rating for residuals of right 
common peroneal nerve injury, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased rating for post operative 
scars, right lower leg, currently evaluated as 10 percent 
disabling.

5.  Entitlement to a temporary total rating due to treatment 
for a service-connected disability requiring convalescence 
pursuant to 38 C.F.R. § 4.30.

6.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).

REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to January 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO), which denied the benefits 
sought on appeal.   

The issues of entitlement to (1) service connection for 
chronic left leg condition; (2) an increased rating for low 
back pain, status post spinal anesthesia; and (3) a TDIU 
rating, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of right common 
peroneal nerve injury are productive of moderate incomplete 
paralysis, with wholly sensory involvement including 
tingling, numbness, and pain. 

2.  The veteran's service-connected post operative scars, 
right lower leg, is productive of tender and painful scar on 
objective demonstration; and do not exceed 12 square inches, 
or involve limitation of function.

3.  The record reflects that there has been no evidence 
showing that the veteran has required any period of 
convalescence due to treatment for a service-connected 
disability.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 20 percent 
disability evaluation, and no more, for residuals of right 
common peroneal nerve injury, have been met.  38 U.S.C.A. §§ 
1155, 5107, (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a; 
Diagnostic Code 8621 (2005).

2.  The criteria for the assignment of a disability 
evaluation in excess of 10 percent for post operative scars, 
right lower leg, are not met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. 4.118, Diagnostic Code 7805 (as in effect prior to 
August 30, 2002); 38 C.F.R. § 4.118, Diagnostic Code 7801, 
7805 (as in effect August 30, 2002, and thereafter).

3.  The criteria for a temporary total rating due to 
treatment for a service-connected disability requiring 
convalescence have not been met.  38 C.F.R. § 4.30 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in March 
2002, July 2004, and August 2004.  In those letters, the RO 
informed the veteran of the types of evidence needed in order 
to substantiate his claims of entitlement to a higher 
disability rating for his nerve and scar disabilities, and 
for a temporary total rating under 38 C.F.R. § 4.30.  VA has 
also informed the veteran of the types of evidence necessary 
to establish such claims, the division of responsibility 
between the veteran and VA for obtaining that evidence, and 
VA requested that the veteran provide any information or 
evidence in his possession that pertained to such claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the veteran has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  As indicated above, two of the notice letters 
were issued after the initial unfavorable decision.  
Thereafter, however, he was afforded an opportunity to 
respond, and the RO subsequently reviewed the claims again 
and issued a statement of the case in November 2004.  Under 
these circumstances, the Board determines that the 
notification requirements of the VCAA have been satisfied.  
Id; Quartuccio v. Principi, 16 Vet. App. 183 (2002)

Additionally, where the claim involves a disability rating, 
as in this case, the VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to specifically 
include a requirement of notice that an effective date will 
assigned if a disability, to include on an extraschedular 
basis, is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Despite the inadequate notice provided to the veteran 
regarding the assignment of an effective date, the Board 
finds no prejudice to the veteran in processing with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In that regard, the Board concludes 
below that a 20 percent schedular rating is warranted for the 
nerve disability.  The RO has the responsibility now to 
address any questions as to notice with respect to the 
appropriate effective date to be assigned for that grant.  
The Board also denies entitlement to an increased rating for 
the scar disability, and to a temporary total disability 
rating under 38 C.F.R. § 4.30.  Therefore, notice as to the 
appropriate effective date is moot as to those claims.

The Board also finds that VA has made reasonable efforts to 
obtain relevant record adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, post-service VA medical records, VA 
examination reports, and statements made in support of the 
veteran's claim.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured or mooted any defect in the VCAA notice.  
The purpose behind the notice requirement has been satisfied, 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his appealed claim.

II.  Background and Analysis of Claims

Below, the Board sets forth the laws and regulations 
applicable to the claims on appeal and adjudicated here, and 
within that legal framework, analyzes the information and 
evidence pertinent to this case. 



A.  Increased Ratings

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Compensation for service-connected injury is limited to those 
claims which show present disability.  If entitlement to 
compensation has already been established and an increase in 
disability rating is at issue, as here with the skin related 
claims, then the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).
  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

Where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether application of the revised version would produce 
retroactive results.  In particular, a new rule may not 
extinguish any rights or benefits the claimant had prior to 
enactment of the new rule.  VAOPGCPREC 7-2003 (Nov. 19, 
2003).  However, if the revised version of the regulation is 
more favorable, the implementation of that regulation under 
38 U.S.C.A. § 5110(g) can be no earlier than the effective 
date of that change.  If the former version is more 
favorable, VA can apply the earlier version of the regulation 
for the period prior to, and after, the effective date of the 
change.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

1.  Residuals of Right Common Peroneal Nerve Injury

The veteran's neurologic disability, residuals of right 
common peroneal nerve injury, has been rated by the RO under 
the provisions of Diagnostic Code 8521.  
38 C.F.R. § 4.121a.

In evaluating diseases of the peripheral nerves, and other 
peripheral nerve injuries, the term "incomplete paralysis", 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a, Diseases of the 
Peripheral Nerves.

Under Diagnostic Code 8521, a 10 percent evaluation is 
assigned for mild incomplete paralysis of the external 
popliteal nerve (common peroneal); a 20 percent evaluation is 
warranted for moderate incomplete paralysis.  A 30 percent 
evaluation is assigned for severe incomplete paralysis; and a 
40 percent evaluation is warranted for severe complete 
paralysis of the external popliteal nerve manifested by foot 
drop and slight droop of first phalanges of all toes, cannot 
dorsiflex the foot, extension (dorsal flexion) of proximal 
phalanges of toes lost; abduction of foot lost, adduction 
weakened; anesthesia covers entire dorsum of foot and toes.  
38 C.F.R. § 4.121a, Diagnostic Code 8521.

The words such as "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2005). 

The veteran's neurologic disability of the right lower 
extremity is currently rated 10 percent disabling for mild 
incomplete paralysis under Diagnostic Code 8521.  Given the 
symptomatology reported below and the anatomical region 
affected, the Board finds that Diagnostic Code 8521 is the 
most appropriate diagnostic code.  The veteran has not 
suggested that another diagnostic code would be more 
appropriate, and the Board finds that the objective evidence 
does not indicate such.  Accordingly, the Board will apply 
Diagnostic Code 8521 to the veteran's service-connected right 
lower extremity disability.

A higher rating of 20 percent would require a showing of 
moderate incomplete paralysis of the external popliteal 
nerve.

The most recent medical evidence addressing this matter is 
contained in the report of a December 2003 VA examination.  
That report shows that during examination, regarding his 
residuals of right common peroneal nerve injury, the veteran 
reported complaints of tingling and numbness, abnormal 
sensation and pain constantly.  He reported that the pain 
travels from the lower back to the right leg, and the 
symptoms affect standing or walking for long periods and 
sitting in certain positions for long periods.  The veteran 
reported that he was not receiving treatment; and that there 
was no functional impairment from the condition.  He had not 
lost time from work.

On examination, the examiner made findings that there was 
lower peroneal nerve involvement revealing findings of 
neuralgia.  There was sensory dysfunction with findings of 
tingling and numbness of the anterior right leg.  Examination 
of the lower right extremity revealed motor function was 
within normal limits; sensory function was abnormal, with 
findings of alleged tingling and numbness of the anterior 
right leg.  The right lower extremity reflexes revealed knee 
jerk 2+ and ankle jerk 2+, which was the same as on the left 
lower extremity.

After examination, the report contains a diagnosis of 
residuals of right common peroneal nerve injury.  The 
examiner opined that there were no functional impairments due 
to the service-connected common peroneal nerve injury.

In sum, the examination report shows that there is lower 
peroneal nerve involvement manifested by neuralgia, which is 
defined as pain extending along the course of the nerve.  See 
Dorland's Illustrated Medical Dictionary 1127 (28th ed. 
1994).  There was sensory dysfunction with findings of 
tingling and numbness.  Motor function was within normal 
limits.  Although the veteran claimed symptoms affecting 
standing and walking for long periods or sitting in certain 
positions for long periods, the examiner did not attribute 
any of these as objective findings due to residuals of right 
common peroneal nerve injury.  The examiner found no 
functional impairments due to that disability.  None of the 
remainder of the medical records in the claims file shows 
objective evidence otherwise.

Therefore, as the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  
38 C.F.R. § 4.124a.  Furthermore, as there is neuralgia, the 
maximum rating assignable is equal to moderate incomplete 
paralysis.  38 C.F.R. § 4.124.  The Board finds that the 
above evidence, when viewed as a whole, allows for a finding 
of moderate neurologic deficit of the lower right extremity 
due to the service-connected residuals of right common 
peroneal nerve injury.  The Board notes that in reaching this 
conclusion, the evidence is at least in equipoise to that 
extent, and the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Thus, a 20 percent 
disability rating is warranted.

However, based on the foregoing including a review of the 
complete claims file, the Board finds that the symptomatology 
is not consistent with a finding of severe incomplete 
paralysis of the right lower extremity; and a rating in 
excess of 20 percent is not applicable to the right lower 
extremity neurologic disability.

The Board does not believe that DeLuca v. Brown, 8 Vet. App. 
202 (1995) considerations apply to this issue, since 
residuals of right common peroneal nerve injury involve 
neurological disability not musculoskeletal disability.  See 
also 38 C.F.R. §§ 4.40 and 4.45.  In fact, almost all of the 
factors encompassed in 38 C.F.R. §§ 4.40 and 4.45 (pain, 
incoordination, fatigability and weakness) are to be 
contemplated in the schedular ratings for neurological 
disabilities.

In view of the above, the Board concludes that an evaluation 
of 20 percent, but no more, is warranted.  In reaching the 
foregoing decision, the Board has considered application of 
the "benefit of the doubt rule."  However, as the evidence is 
not in relative equipoise with respect to granting a rating 
in excess of 20 percent, the rule is inapplicable to that 
extent.  See 38 C.F.R. § 3.102.

2.  Post Operative Scars of the Right Lower Leg

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, for the rating criteria applicable to skin disorders.  
The associated revised rating criteria are codified in 38 
C.F.R. § 4.118 (2005).

Under the amended version of Diagnostic Code 7801 (effective 
as of August 30, 2002), scars, other than head, face, or 
neck, that are deep or that cause limited motion: area or 
areas exceeding 6 square inches (39 sq. cm.), warrant a 10 
percent rating; and if exceeding 12 square inches (77 sq. 
cm.), warrant a 20 percent rating.
 
Under the amended version of Diagnostic Code 7802 (effective 
as of August 30, 2002), scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion, and involve an area or areas of 144 square inches 
(929 sq. cm.) or greater, warrant a 10 percent rating.
 
Under the regulations in effect prior to August 30, 2002, 
superficial scars warrant a 10 percent evaluation if they are 
poorly nourished and subject to repeated ulceration or if 
they are tender and painful on objective demonstration. Scars 
may also be rated based on limitation of function of the part 
affected. 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, and 
7805 (2002).

The revised Diagnostic Code 7803 provides that superficial, 
unstable scars warrant assignment of a 10 percent evaluation.  
Note (1) defines an unstable scar as one where, for any 
reason, there is frequent loss of covering of skin over the 
scar. Note (2) defines a superficial scar as one not 
associated with underlying soft tissue damage.  The revised 
Diagnostic Code 7804 provides that superficial scars that are 
painful on examination warrant a 10 percent evaluation.  Note 
(1) defines a superficial scar as one not associated with 
underlying soft tissue damage. The revisions continue to 
provide that scars are otherwise rated based on limitation of 
function of affected part pursuant to Diagnostic Code 7805.  
67 Fed. Reg. 49,596 (July 31, 2002), (to be codified at 38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805).
 
The most recent medical evidence addressing this matter is 
contained in the report of a December 2003 VA examination.  
That report shows that during examination, regarding his post 
operative scars of the right lower leg, the veteran reported 
complaints of tenderness and pain through the leg when 
touched.  The report indicates that he reported that there 
was no functional impairment resulting from the condition, 
and it did not result in any time lost from work.  

On examination, there was a level scar present at the right 
anterior knee, measuring about 11 cm by 1 cm.  There was 
another scar at the right lateral leg, which was level and 
measured about 3 cm by 1 cm.  There was a third scar located 
at the right anterior shin, which was level and measured 
about 6 cm by 0.5 cm.  There was no tenderness, 
disfigurement, ulceration, adherence, instability, tissue 
loss, keloid formation, hypopigmentation, hyperpigmentation, 
abnormal texture or limitation of motion associated with any 
of these scars; and there were no burn scars present.

After examination, the report contains a diagnosis of 
postoperative scars, right lower leg.  The examiner opined 
that there were no functional impairments from the 
postoperative scars.

Based on the foregoing, and review of the remainder of the 
claims file, there are no medical records that indicate that 
the veteran's residual scarring is deep or causes limited 
motion, and exceeds 12 square inches.  There is no such 
evidence that the scarring involves any significant 
limitation of function.  Thus, under the previous and revised 
versions, the veteran is not shown to meet criteria to 
warrant an evaluation in excess of 10 percent.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. 4.118, Diagnostic Code 7805 (as in 
effect prior to August 30, 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7801, 7805 (as in effect August 30, 2002, and 
thereafter).

In view of the above, the Board concludes that an evaluation 
in excess of 10 percent is not warranted.  In reaching the 
foregoing decision, the Board has considered application of 
the "benefit of the doubt rule."  However, as the evidence is 
not in relative equipoise, the rule is inapplicable in this 
case.  See 38 C.F.R. § 3.102.

B.  Temporary total ratings pursuant to 38 C.F.R. § 4.30

A temporary total disability rating (100 percent) will be 
assigned when it is established by report at hospital 
discharge or outpatient release that entitlement is 
warranted.  Total ratings will be assigned under this section 
if treatment of a service-connected disability resulted in 
(1) surgery necessitating at least one month of 
convalescence, (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or for continued use of 
wheelchair or crutches, or (3) immobilization by cast, 
without surgery, of one major joint or more. 38 C.F.R. § 
4.30.

The veteran contends he is entitled to temporary total 
disability ratings pursuant to 38 C.F.R. § 4.30, for symptoms 
associated with surgical treatment of the right leg on 
November 15, 1999.  VA medical records reflect that on that 
date, the veteran underwent exploration and excision of a 
lesion diagnosed as cystic lesion with apparent cold abscess, 
right distal leg.  The procedure lasted approximately one 
hour.  At the conclusion of the surgery, fine nylon was used 
for the skin closure, and the wound was dressed with 
compression and gauze dressing and an ACE over-wrap.  The 
veteran was awakened, having tolerated the procedure well and 
returned to the recovery room in satisfactory condition.  He 
was discharged about two hours later, by wheel chair with 
right leg elevated and ice to the lower leg in satisfactory 
condition.  

When seen on two visits later that month, the wound looked 
good.  In December 1999 the wound looked good and was still 
firm.  In February 2000, the surgery was found to be well 
healed.

There is no medical evidence to show that the veteran has 
required a period of convalescence of at least one month 
following his November 1999 surgery.  Nor is there medical 
evidence to show that the claimed surgery resulted in severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or for 
continued use of wheelchair or crutches; or immobilization by 
cast, without surgery, of one major joint or more.  Thus, a 
temporary total disability rating is not warranted under 38 
C.F.R. § 4.30.


ORDER

Entitlement to a 20 percent rating for residuals of right 
common peroneal nerve injury is granted, subject to the laws 
and regulations governing the award of monetary benefits.

Entitlement to an increased rating for post operative scars, 
right lower leg, is denied.

A temporary total rating due to treatment for a service-
connected disability requiring convalescence pursuant to 38 
C.F.R. § 4.30 is denied.


REMAND

The veteran claims entitlement to service connection for 
chronic left leg condition as secondary to service-connected 
disability of status post right tibia/fibula fracture with 
pain and stiffness of right knee; and entitlement to an 
increased rating for his service-connected low back 
disability.  He is also seeking entitlement to a total 
disability rating based upon individual unemployability due 
to service-connected disability.  Additional development is 
necessary in the current appeal for the following reasons.

Regarding the veteran's claim for service connection for 
chronic left leg condition, the veteran was awarded service 
connection for status post right tibia/fibula fracture with 
pain and stiffness of the right knee, effective February 1, 
1991.  Service connection was separately awarded for status 
post right tibia/fibula fracture with pain and stiffness of 
the right ankle, effective February 1, 1991.  Each of these 
is currently rated as 10 percent disabling.  The veteran 
contends that he has a chronic left leg condition, which he 
characterized as left leg, knee, and ankle pain; and which he 
claims to be caused by his service-connected right leg 
disability.  

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2005).  Certain conditions, including 
arthritis, will be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition. 38 C.F.R. § 3.310(a).  But 
medical evidence is required to show this secondary cause-
and-effect relationship; mere lay opinion will not suffice.  
See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).  In 
addition, service connection is permitted for aggravation of 
a non-service-connected disability caused by a service- 
connected condition.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  

The report of a December 2003 VA examination shows that the 
examiner concluded with a diagnosis, that for the claimed 
chronic left leg condition, there is no diagnosis because 
there is no pathology to render a diagnosis.  The examiner 
opined that the veteran denied having a chronic left leg 
condition, and that none was found.  The report indicated 
that no X-ray examination was conducted at that time.

Subsequently, however, the report of VA X-ray examination in 
January 2004 shows that X-ray examination of the left knee 
revealed findings of small left knee effusion; slight 
narrowing of the medial compartment; and no bone destruction.  
That report contains an impression of mild degenerative 
change of the left knee; small left knee effusion.  As this 
shows a diagnosis of a current left leg (knee) pathology, a 
medical opinion regarding the nature and etiology of any 
diagnosed chronic left knee symptomatology is necessary prior 
to rendering a decision on the claim.  Therefore, the RO/AMC 
should obtain such opinion. 

The veteran is also seeking an increased disability rating 
for his service-connected low back pain, status post spinal 
anesthesia.  That disability is currently evaluated as 10 
percent disabling under diagnostic criteria for evaluating 
lumbosacral strain.  In the RO's November 2004 statement of 
the case, the RO relied in error on a report of a January 
2004 VA examination that does not pertain to the veteran-as 
further explained below.
 
In the report of a December 2003 VA examination, the examiner 
provided some but inadequate findings for rating purposes, 
regarding the thoracolumbar spine.  Further, the report 
contains a diagnosis that for the claimed low back pain 
status post spinal anesthesia, a diagnosis was not possible 
because X-ray studies were not performed.  The examiner also 
opined that the extent of functional impairment could not be 
determined because the examination was incomplete because X-
rays were not taken.  

Subsequently, the veteran underwent X-ray examination in 
January 2004.  The claims file also contains a report of a VA 
examination later January 2004, which was later discussed and 
made part of the basis of the November 2004 statement of the 
case.  However, the January 2004 VA examination report 
pertains to another individual and not the veteran.  Given 
that, and the inadequacy of the December 2003 VA examination, 
an examination is necessary.

Furthermore, as the statement of the case was based on 
erroneous evidence pertaining to another person, a remand to 
the RO is needed in order for the RO to provide the veteran a 
statement of the case containing a summary of the evidence 
pertaining to the severity of the veteran's service-connected 
low back disability.  See 38 C.F.R. § 19.29 (2005).

Lastly, the veteran is seeking entitlement to a total 
disability rating based upon individual unemployability due 
to service-connected disability (TDIU).  The Board finds that 
the determinations of the claims of entitlement to service 
connection for a chronic left leg condition, and entitlement 
to an increased rating for the low back pain disability, have 
a potential impact on the Board's decision with respect to 
the TDIU issue.  

As such, the Board finds that the service connection and 
increased rating claims being remanded are inextricably 
intertwined with the TDIU issue.  Therefore a decision by the 
Board on the veteran's TDIU claim would at this point be 
premature.  See Harris v. Derwinski, 1 Vet. App 180, 183 
(1991) (two issues are "inextricably intertwined" when a 
decision on one issue would have a "significant impact" on a 
veteran's claim for the second issue); Parker v. Brown, 7 
Vet. App. 116, 118 (1994).  See also Smith (Daniel) v. Gober, 
236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts 
underlying separate claims are "intimately connected," the 
interests of judicial economy and avoidance of piecemeal 
litigation require that the claims be adjudicated together).  
In sum, the Board's resolution of the TDIU claim at the 
present time would be premature.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any VA medical 
records of treatment outstanding for the 
period beginning in January 2004; and 
obtain any reports of VA examination (QTC 
or otherwise) which may have been 
conducted in or after January 2004.

2.  After accomplishing the above and 
obtaining any available records, the RO 
should arrange for the appellant to 
undergo left leg (orthopedic) examination 
to determine the nature and etiology of 
any left leg disorder; and spine and nerve 
examinations of the lumbosacral spine to 
determine the nature and severity of his 
service-connected low back pain, status 
post spinal anesthesia.  

All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed; and, all findings should be set 
forth in detail.  The examiners should 
review the claims folder in conjunction 
with the respective examinations, and this 
fact should be so indicated in the 
examination report.  The rationale for any 
opinion expressed should be included in 
the respective examination reports.  If 
the examiner determines that it is not 
feasible to respond to any of the 
inquiries below, the examiner should 
explain why it is not feasible to respond.

A.  Left Leg Examination  

After examination and review of the claims 
file, the examiner is requested to offer 
an opinion as to whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that any currently 
diagnosed left leg disability, including 
degenerative changes of the knee, is the 
result of, or is aggravated by service or 
by any service-connected right leg 
disability.  

B.  Low Back Pain, Status Post Spinal 
Anesthesia, Examination  

The nerve examination should report all 
findings and note all symptoms compatible 
with sciatic neuropathy, such as 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerks, or other 
neurological findings appropriate to the 
site of the diseased disc or discs 
concerning the lumbosacral spine.  The 
neurological examiner should specifically 
comment as to the frequency of 
incapacitating episodes associated with 
the veteran's service-connected chronic 
sacroiliac strain disability, to include a 
specific statement as to the total 
duration of any incapacitating episodes 
during the past 12 months for the spine 
disability.  For purposes of evaluation, 
an incapacitating episode is defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome requiring bed 
rest prescribed by a physician, and 
treatment by a physician.  The examiner 
should discuss the effect the veteran's 
lumbosacral spine disorder has upon his 
daily activities. 

The spine examination should provide the 
range of motion of the spine in degrees.  
Symptoms such as pain, stiffness, or 
aching in the area of the spine affected 
by injury should be noted, as should 
muscle spasm, guarding, or abnormal gait.  
The presence of objective evidence of 
pain, excess fatigability, incoordination, 
and weakness should be noted, as should 
any additional disability due to these 
factors.  The examiner should discuss, 
separately, the effects of the veteran's 
lumbosacral spine disorder on his daily 
activities. 
 
The examiners should include in the report 
the rationale for any opinion expressed.  
If the examiner determines that it is not 
feasible to respond to any part of the 
inquiry above, the examiner should explain 
why it is not feasible to respond.

3.  The RO must ensure that all 
instructions ordered here are undertaken.  
If not, take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  
Additionally, the RO should conduct any 
additional development deemed appropriate 
by the RO.  

4.  Thereafter, the RO should readjudicate 
the claims on appeal for service 
connection and for an increased rating.  
 
5.  Thereafter, the RO should readjudicate 
the claim of entitlement to a TDIU rating.  
The readjudication of the claim for a TDIU 
should include consideration on an extra-
schedular basis under the provisions of 38 
C.F.R. § 4.16(b).  The RO should consider 
the claim in light of all pertinent 
evidence and legal authority, to include 
the concept of "marginal employment," 
pursuant to 38 C.F.R. § 4.16(a).  The RO 
must provide full reasons and bases for 
its determinations.

6.  If the RO denies any benefits sought 
on appeal, then the RO should provide the 
veteran and his representative a statement 
of the case, if with respect to the issue 
of entitlement to an increased rating for 
the low back disability; and/or a 
supplemental statement of the case, if 
with respect to any other issues.  He must 
then be given an opportunity to submit 
written or other argument in response 
thereto before the claims file is returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


